Case 1:19-cv-00558-AJT-JFA Document 13 Filed 06/24/19 Page 1 of 2 PageID# 76



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

  ALICIA ANN REYNOLDS,                                )
                                                      )
           Plaintiff,                                 )
  v.                                                  ) C.A. No. 1:19cv558 (AJT/JFA)
  RICHARD ADDI,                                       )
  and                                                 )
  EXOSTAR EXCHANGE, LLC,                              )
                                                      )
                Defendants.                           )

                                NOTICE OF DISMISSAL

         COMES NOW your Plaintiff, ALICA ANN REYNOLDS, by counsel, pursuant

  to Rule 41(a)(1)(A)(i), Fed. R. Civ. P., and in light of her June 10, 2019 Amended

  Complaint filed in this case against Defendant EXOSTAR, LLC (Dkt.#6), hereby

  dismisses her foregoing Pro Se Complaint (Dkt.#1) against individual Defendant

  RICHARD ADDI, without prejudice.


                                              Respectfully submitted,

                                              ALICIA ANN REYNOLDS
                                              By Counsel




         It is SO ORDERED THIS ____ day of June, 2019.




                                              U.S. District Judge




                                              1
Case 1:19-cv-00558-AJT-JFA Document 13 Filed 06/24/19 Page 2 of 2 PageID# 77




  C.A. No. 1:19cv558 (AJT/JFA)
  Reynolds v. Addi and Exostar, LLC
  Reynolds Notice of Dismissal as to Defendant Addi
  Page 2 of 2



         /s/ Christopher R. Rau
  Christopher R. Rau (VSB No. 34135)
  Attorney for Plaintiff Alicia A. Reynolds
  Law Offices of Christopher R. Rau
  200 Little Falls Street, Suite 501
  Falls Church, VA 22046
  (703) 536-1660 – Telephone
  CRRAU@AOL.COM – E-Mail

                               CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of June, 2019, I filed the foregoing Notice of

  Dismissal with the Clerk of Court, using the CM/ECF System, which will generate a

  Notice of Electronic Filing (NEF), and forward said NEF, together with a copy of this

  Notice, to the following registered user:

         Brett A. Callahan, Esq.
         Vanderpool, Frostick & Nishanian, P.C.
         9200 Church Street, Suite 400
         Manassas, VA 20110
         bcallahan@vfnlaw.com - E-Mail
         Counsel for Defendant Richard Addi


                                                      /s/ Christopher R. Rau
                                               Christopher R. Rau (VSB No. 34135)
                                               Attorney for Plaintiff Alicia A. Reynolds
                                               Law Offices of Christopher R. Rau
                                               200 Little Falls Street, Suite 501
                                               Falls Church, VA 22046
                                               (703) 536-1660 – Telephone
                                               CRRAU@AOL.COM – E-Mail



                                               2
